Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art incorporates a trimmer with a first cam member with a first eccentric cam to rotate in a direction about a first axis, a second cam member with a second eccentric cam to rotate in another direction about a second axis parallel to the first axis, and blades that reciprocate along a plane including the axes in combination with the remaining limitations.  Heywood et al. (5,689,887) represents similar structure in that it incorporates a trimmer with first and second cam members (28, 29) each with an eccentric cam (40, 41) but each cam member rotates about the same axis (44).  Kramer et al. (6,170,159) represents similar structure in that it has two eccentric cams (15, 19) but each one is connected to the same single cam member (20).    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 June 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724